Citation Nr: 0601354	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  98-10 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
needle stick.

2.  Entitlement to service connection for headaches.

3.  Initial evaluation of left foot stress fracture, 
currently rated as noncompensable.

4.  Initial evaluation of right foot stress fracture, 
currently rated as noncompensable.



REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1995 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

A Court order in March 2001 vacated a September 2000 Board 
decision which had denied service connection for left hip 
disability, a headache disorder, a shoulder disorder, and 
residuals of a needle stick, and which had denied a 
compensable evaluation for residuals of stress fractures to 
the feet.  In December 2001, the Board denied service 
connection for left hip and shoulder disability.  Those 
December 2001 decisions are final.  38 U.S.C.A. § 7104 (West 
2002).  In December 2001 the Board also remanded matters of 
service connection for the needle stick and higher initial 
ratings for the stress fractures for additional development, 
and remanded the matter of the initial rating to be assigned 
for degenerative joint disease of the lumbosacral spine, 
which was service-connected and rated as 10 percent disabling 
by the RO in July 1999, per Manlincon v. West, 12 Vet. App. 
238 (1999), for a statement of the case, as a notice of 
disagreement had been filed.  The veteran has since perfected 
the appeal of the matter of the initial rating to be assigned 
for degenerative joint disease of the lumbosacral spine.  
That issue is the subject of a separate decision, as only one 
Board member presided over a hearing concerning it.

Two hearings were held before Board members in this case.  
The first was a videoconference hearing before Mark W. 
Greenstreet, Chief Veterans Law Judge, in February 2000.  The 
second was before Mary Gallagher, Veterans Law Judge, at the 
RO in September 2005.  Both Board members are signatory to 
this decision, as is a third member, Constance B. Tobias, 
Chief Veterans Law Judge, who has been added to the panel. 


FINDINGS OF FACT

1.  There is no clinically ascertainable disorder or 
residuals of a reported in-service needle stick, hepatic or 
otherwise.

2.  A headache disorder is unrelated to service.

3.  The left foot stress fracture results in no more than 
minimal symptoms.

4.  The right foot stress fracture results in no more than 
minimal symptoms.


CONCLUSIONS OF LAW

1.  Residuals of a needle stick were not incurred or 
aggravated in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

2.  A headache disorder was not incurred or aggravated in 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).

3.  The criteria for a compensable rating for left foot 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5284 
(2005).

4.  The criteria for a compensable rating for right foot 
stress fracture have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 5284 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Organic disease of the nervous system may be presumed to have 
been incurred in service if it is manifest to a degree of 10 
percent within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Needle stick

In July 1995, the veteran reported that she had been injected 
for her bone scan with the same needle used to inject another 
individual.  This is in a service medical record, and for the 
purposes of this decision, the Board can accept that this 
occurred.  However, there is absolutely no competent medical 
evidence of record showing that the veteran has any current 
disability as a result of such injury.  She had received 2 
shots to prevent Hepatitis B according to the July 1995 
service medical record.  A hepatitis B test was weakly 
positive in March 2003, and an HIV test was negative.  
Hepatitis and HIV are not present and a positive Hepatitis B 
test result is not a disability.  Service connection may be 
granted for disability arising from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the absence of a current 
disability, the claim must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 43-144 (1992).  

Headaches

No health care providers treated headaches in service.  The 
veteran reported having or having had headaches on service 
discharge examination in November 1996, and her head and 
neurological evaluations were normal.  The examiner 
elaborated on her comment by reporting that stress headaches 
had been relieved by Motrin.

There was a diagnosis of chronic sinusitis with headaches in 
February 1997.  At that time, the veteran had reported having 
daily headaches and her sinuses and nervous system were 
normal.  

In February 2000, the veteran testified that headaches 
started about 2 weeks after she went into the military and 
that they were still there.  In October 2000, she had a 
neurological evaluation without headaches being mentioned.

On VA neurology examination in March 2003, the veteran stated 
that her headaches started in service and that they began 
bifrontally and radiated into the back of the neck.  At their 
start, she would have flashes of light; she described phobia, 
dizziness, and nausea as well.  She stated that stress would 
worsen her headaches, and that discontinuing Darvocet would 
cause them to get worse.  She denied any neurological problem 
associated with the headaches and she denied head injury.  
The examiner diagnosed multifactorial headache - migraine; 
tension; and analgesic rebound.  He commented that although 
the veteran mentioned that she had a headache while she was 
in service, he did not find any objective medical evidence in 
her medical records during service that she was treated for 
the headache.  He stated that historically, she did have a 
history of migraine headaches.  He stated that he could not 
prove conclusively whether the veteran's headache is 
associated with service considering that there are no medical 
records at the time of service showing continued headaches 
during service from 1995 to 1996, and because there are no 
medical records available after she was discharged, from 1996 
to 2001, showing she had sought treatment for her almost 
continuous daily headache or migraine headache.  He then 
stated that at the present time, he would not be able to 
comment regarding the service connection of her headache.  

Essentially, the VA examiner did not find that the veteran's 
current headaches were related to service or began in 
service.  Furthermore, there is no other competent medical 
evidence of record indicating that the veteran's current 
headaches are related to service.  In order for there to be a 
service connection, there must be a relationship between the 
current disability and some incident of service.  In this 
case, no such relationship is shown.  In light of the above, 
the claim is denied.  

II.  Evaluation - Stress fractures of the feet

The veteran claims that compensable evaluations are warranted 
for her bilateral foot disability.  For the reasons and bases 
that follow, we determine that the preponderance of the 
evidence is against her contentions, and that her claim must 
be denied.  This is an initial rating situation.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disabilities have not significantly changed and that 
uniform ratings are warranted.

Service connection was established for residuals of stress 
fractures to the right and left feet in the May 1997 rating 
decision.  That action noted that a noncompensable evaluation 
was assigned, under Diagnostic Code 5284, in the absence of 
moderate symptoms associated with foot injury.  A 10 percent 
evaluation was assigned for these multiple noncompensable 
disabilities under 38 C.F.R. § 3.324, as the RO found that 
the service-connected disabilities of stress fractures 
materially interfered with the veteran's occupation as a 
waitress.

The severity of a foot disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.71a 
(2005) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C.A. § 
1155 (West 2002), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Diagnostic Code 5284 contemplates ratings for other injuries 
of the foot, and provides that a moderate disability is 
required for the assignment of a 10 percent rating.  In 
addition, a moderately severe disability is evaluated as 20 
percent disabling; and a severe disability, as 40 percent 
disabling.

The veteran's service medical records reveal that a 
radiologic consultation report dated July 1995 shows that she 
was to be given a bone scan for a five week history of 
plantar fasciitis.  The examiner indicated that the test 
results were consistent with stress fractures.

An August 1995 medical record notes that she has point 
tenderness over the proximal 1/3 of her right tibia and two 
to four metatarsals.  She reportedly had tenderness to 
palpation over distal left tibia and was also tender to 
vibration.  The assessment was of a healing stress fracture, 
bilateral tibias and right metatarsals.  Consultation records 
dated August and September 1995 show that she was diagnosed 
with calcaneal stress fractures.  A follow up medical record, 
dated September 13, 1995, shows that the veteran was 
"progressing well".  An additional record, dated September 
18, 1995 notes that the veteran returned early to follow up 
to complaints of pain.  The assessment was "Progressing well.  
Mild plantar fasciitis."

October 1995 records show assessments of healing bilateral 
calcaneal stress fractures, that the veteran was progressing 
well, and of resolving calcaneal stress fractures.  A record 
dated October 31, 1995 shows an assessment of rule out 
overuse / inflammatory response.  An additional orthopedic 
note, dated November 2, 1995, reveals that the examiner noted 
"x-ray no new [fractures]".  A November 1995 record reveals 
that she complained of bilateral ankle and foot swelling.

A January 1996 Physical Therapy Initial Evaluation Report 
shows that the veteran's range of motion for her ankles was 
recorded as 65 degrees of plantar flexion on the right, and 
40 degrees on the left; 15 degrees of dorsiflexion on the 
right and 10 degrees on the left.  The inversion and eversion 
were reportedly within normal limits bilaterally.  The 
assessment was that the veteran presented with shin splints 
to her bilateral lower extremities caused by inflammation and 
overuse to tibialis posterior and other lower extremity 
medial muscle groups.  The veteran also reportedly presented 
with mild dorsiflexion limitation in the bilateral lower 
extremities. A Physical Therapy Progress Report dated 
February 8, 1996 notes that the veteran received treatment, 
and that her active range of motion was recorded as 60 
degrees of plantar flexion, bilaterally, 15 degrees of 
dorsiflexion on the right, and 12 degrees of dorsiflexion on 
the left. 

An orthopedic consultation sheet dated May 1996 notes that 
the veteran had a history of stress fractures, and of shin 
splints for a year.

In March 2003 VA examinations, the power and coordination in 
the veteran's lower extremities was normal.  

A private examination in February 2004 revealed expected 
range of motion of her extremities and complaints of foot 
pain.  She was well developed and in no acute distress.

The medical evidence since service shows that the veteran was 
diagnosed with, in pertinent part, multiple arthralgias in 
the February 1997 VA general medical examination report.  
Arthralgia is defined as "Severe pain in a joint, especially 
one not inflammatory in character".  (Stedman's Medical 
Dictionary).  Although later records show that she was 
extensively examined for a back disorder, there is no 
competent medical evidence showing complaints, treatment, or 
diagnoses of a bilateral foot disability.  We note in this 
regard that the veteran testified at her February 2000 
personal hearing, in essence, that her feet used to bother 
her while she was employed as a waitress, but that she then 
had a "sedentary" job.

The medical evidence does not show that the veteran manifests 
a moderate foot disorder.  In fact, a review of her service 
medical records shows that she was assessed as "Progressing 
well", with only "Mild plantar fasciitis", not moderate.  
Radiographic reports, dated October and November 1995, noted 
that she had healing fractures, and that no new fractures 
were identified.  In addition, the February 1996 report of 
her private physical therapy indicates that although she 
presented with shin splints to her bilateral lower 
extremities, and her plantar flexion was initially noted to 
be limited to 40 degrees on the left, after a partial course 
of physical therapy, her active range of motion was recorded 
as 60 degrees of plantar flexion, bilaterally, 15 degrees of 
dorsiflexion on the right, and 12 degrees of dorsiflexion on 
the left.  In January 2002, she was able to perform a full 
squat to the floor without assist, and ankle extension, 
flexion, inversion, and eversion, and muscle strength in 
ankle muscles was normal.  The veteran performed a 23 minute 
walk in a clinic without difficulty.  As of the March 2003 VA 
examinations, the power in her lower extremities and her 
coordination was normal and motor was intact, and in February 
2004, the range of motion in her extremities was as expected 
and she was in no acute distress.  

Although the January 2000 letter from the veteran's doctor of 
osteopathy refers to pain, swelling, and decreased range of 
motion in the ankle and foot, there are no medical reports or 
records associated with that letter to identify which ankle 
and foot were involved, and the description of the symptoms 
is not sufficiently detailed to support a higher rating.  
There is no examination report, summary of findings, or any 
objective evidence to show that the veteran's bilateral foot 
stress fracture disorder has more than minimal 
symptomatology.  Even accepting the possibility that the 
decreased right big toe strength found by her chiropractor in 
April 2003 might be attributable to her stress fracture, 
rather to the back disability that was assessed by the 
chiropractor, no more than minimal symptomatology is shown, 
including in consideration of 38 C.F.R. §§ 4.40, 4.45 (2005).  
Thus, the medical evidence simply does not demonstrate the 
presence of a moderate foot disability.

The medical evidence also does not show that she manifests 
pes planus (flatfoot), weak foot, claw foot (pes cavus), 
Morton's disease, hallux valgus, hammer toe, or malunion of 
the tarsal or metatarsal bones, so that evaluations under 
Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 
5283 would be applicable.

As the preponderance of the evidence is against the veteran's 
claims for increased evaluations for her left and right foot 
stress fractures, her claims must be denied.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has satisfied its duty to notify.  In a June 2003 letter 
from the RO to the claimant, the claimant was specifically 
advised of the type of evidence that would establish the 
claim, what evidence the claimant should provide, and what 
evidence VA would obtain, and the claimant was afforded 
additional time to submit such evidence. The claimant was 
also provided notice that the claimant should submit 
pertinent evidence in the claimant's possession. The claimant 
was advised of how and where to send this evidence and how to 
ensure that it was associated with the claim. Moreover, the 
claimant was given the text of 38 C.F.R. § 3.159, concerning 
these respective duties, in the May 2005 supplemental 
statement of the case.

The Board acknowledges that, only after the original rating 
decision was promulgated did the AOJ, in June 2003, provide 
explicit section 5103(a) notice to the claimant. However, the 
VCAA was not in effect until 2000.  While the notice provided 
to the claimant in June 2003 was not given prior to the first 
AOJ adjudication of the claim, the claimant was afforded the 
opportunity to identify medical evidence that VA would 
attempt to obtain.  In that regard, after the notice, the AOJ 
obtained additional VA and private medical records and the 
veteran testified.  The claimant was also afforded additional 
VA examinations in March 2003, shortly before the notice was 
sent.  The process carried out during the course of the claim 
and appeal provided the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing of the notice did not affect the 
essential fairness of the adjudication. Id.
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions. 
The claimant was specifically advised of the type of evidence 
that would establish the claim. The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103A. In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, VA medical 
records, private medical records, and hearing testimony have 
been received.  The records satisfy 38 C.F.R. § 3.326 (2005).  
The Board finds that VA has done everything reasonably 
possible to assist the claimant.  

Accordingly, the Board concludes it is permitted to proceed, 
as specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted. There is no indication that 
there is any additional relevant competent evidence to be 
obtained either by the VA or by the claimant, and there is no 
other specific evidence to advise the claimant to obtain. See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary). The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  
 
As such, the Board finds that the development requirements of 
the VCAA have also been met. VA has done everything 
reasonably possible to assist the claimant. Accordingly, 
appellate review is permitted. 


ORDER

Entitlement to service connection for residuals of a needle 
stick is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an initial compensable evaluation for left 
foot stress fracture is denied.  

Entitlement to an initial compensable evaluation for right 
foot stress fracture is denied.  



_______________________________                         
________________________________
            MARY GALLAGHER                                                   
MARK GREENSTREET
      Veterans Law Judge, Board of Veterans' Appeals        Chief Veterans Law 
Judge, Board of Veterans' Appeals



___________________________________
CONSTANCE B. TOBIAS
Chief Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


